DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Claims 1-16 are pending.
	Claims 17-20 are cancelled.
	In view of the amendment, filed on 06/27/2022, the following objections/rejections are withdrawn from the previous office action, mailed on 02/02/2022.
Objections to drawings
Objections to specification
Objections to claims
Rejection of claim 12 under 35 U.S.C. 112(b)
Rejection of claims 1, 2, 5, 7, 8, and 12 under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 204749284) in view of Lin (CN 108311698)
Rejection of claims 9-11, 17-19 under 35 U.S.C. 103 as being unpatentable over Shen (CN 204749284) in view of Lin (CN 108311698) and further in view of Mizes et al. (US 2016/0214323)
Rejection of claims 3-4 and 6 under 35 U.S.C. 103 as being unpatentable over Shen (CN 204749284) in view of Lin et al. (CN 108311698) and further in view of Gold et al. (US 20190323951)
Rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Shen (CN 204749284) in view of Gold (US 20190323951)
Rejection of claims 14-16 under 35 U.S.C. 103 as being unpatentable over Shen (CN 204749284) in view of Gold (US 20190323951) as applied to Claim 13 above, and further in view of Lin (CN 108311698).
Rejection of claim 20 under 35 U.S.C. 103 as being unpatentable over Shen (CN 204749284) in view of Mizes (US 2016/0214323 A1) and in further view of Gold (US 20190323951).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Claim 1 recites “a support structure to hold the build plate in an interior of the powder bin”, 
wherein the Specification recites “the support structure 325 can have an inner structure 326 and struts 322” (See Page 11 Lines 24-30). Therefore, Specification defines the support structure 325 can have an inner structure 326 and struts 322, as corresponding structure for the claimed placeholder of “a support structure”.
	Claim 1 recites “one or more actuators to control vertical motion of the kinematic mounts to control a tilt angle…”, wherein Claim 2 further recites “the one or more actuators comprise a hydraulic, pneumatic, or electric motor”. Therefore, Claim 2 defines the one or more actuators comprise a hydraulic, pneumatic, or electric motor, as corresponding structure for the claimed placeholder of “one or more actuators”.
	Claim 9 recites “a sensor configured to measure a tilt of the build plate”, wherein Claim 11 further clarifies the sensor is an optical sensor. Therefore, Claim 11 defines the sensor as an optical sensor, as corresponding structure for the claimed placeholder of “a sensor”.
	Claim 9 recites “a controller to receive the tilt measurements from the sensor and to cause the 5one or more actuators to vertically move the kinematic mounts supporting the build plate”, wherein Specification defines “the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data” (See Page 10 Lines 1-10). Therefore, Specification defines the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data, as corresponding structure for the claimed placeholder of “a controller”. The Specification further defines “the controller 195 can generate instructions usable by each of the systems operable with the controller 195, for example, to dispense the powder 106, to fuse the powder 106, to move various systems of the apparatus 100, and to sense properties of the systems, powder, and/or the object 10” (See Page 10 Lines 1-10), which is the corresponding algorithm for the claimed computer-implemented functional claim limitation.
Claim 10 recites “the controller is configured to cause the one or more actuator to maintain the build plate at a constant tilt angle”, wherein Specification defines “the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data” (See Page 10 Lines 1-10). Therefore, Specification defines the controller 195 can include a computer aided design (CAD) system that receives and/or generates CAD data, as corresponding structure for the claimed placeholder of “the controller”. The Specification further defines “the controller 195 can generate instructions usable by each of the systems operable with the controller 195, for example, to dispense the powder 106, to fuse the powder 106, to move various systems of the apparatus 100, and to sense properties of the systems, powder, and/or the object 10” (See Page 10 Lines 1-10), which is the corresponding algorithm for the claimed computer-implemented functional claim limitation.
	Claim 12 recites “a powder dispenser… to deliver a plurality of successive layers of powder over the build plate”, wherein the Specification recites “the first dispenser 112 includes a hopper 112a to receive the powder 106 and includes a plurality of independently controllable apertures, so that the powder can be controllably delivered along a line perpendicular to the direction of travel A” (See Page 5 Lines 20-26). Therefore, Specification defines the first dispenser 112 includes a hopper 112a to receive the powder 106 and includes a plurality of independently controllable apertures, so that the powder can be controllably delivered along a line perpendicular to the direction of travel A, as corresponding structure for the claimed placeholder of “a powder dispenser”.
Claim 12 recites “an energy source to generate a beam to fuse the powder on the build plate”, wherein the Specification recites “the energy delivery system 150 includes at least one light source to generate at least one light beam 152, the energy deliver system 150 can also include at least one reflector assembly to scan the light beam 152 on the layer of powder” (See Page 8 Lines 29-31). Therefore, Specification defines the energy delivery system 150 includes at least one light source to generate at least one light beam 152, the energy deliver system 150 can also include at least one reflector assembly to scan the light beam 152 on the layer of powder, as corresponding structure for the claimed placeholder of “an energy source”.
Claim 13 recites “a vertically movable body… positionable to support the support struts”, wherein the Claim 15 recites “the vertically movable body has two parallel arms positioned outside and along opposite sides of the powder bin and that extend below the 30support struts”. Therefore, Claim 15 defines the vertically movable body has two parallel arms positioned outside and along opposite sides of the powder bin and that extend below the 30support struts, as corresponding structure for the claimed placeholder of “a vertically movable body”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Walrand et al. (US 2022/0032543).
	Walrand et al. (US ‘543) disclose an additive manufacturing machine (40) according to the invention comprises a work surface (42), a build sleeve (44), and a build platform (46) moving translationally between a raised position and a lowered position under the effect of an actuator (48), the platform being connected to the actuator by a support (50). The build sleeve (44) comprises a slot (66) allowing the support (50) to pass through the build sleeve to connect the platform to the actuator when the build platform translates from its raised position to its lowered position, a closing-off element (68) allowing a slot (66) to be closed off progressively as the platform effects its translational movement inside the sleeve from its raised position to its lowered position, a closing-off element (68) being a tape (70), and the upper end (U70) of a closing-off tape [AltContent: textbox (An energy source (54))][AltContent: textbox (A powder dispenser (58))]being fixed to the upper edge of the build sleeve or to the work surface. (see the [AltContent: arrow][AltContent: arrow]abstract)
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (An annular powder bin (44))]
    PNG
    media_image1.png
    274
    324
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (A support (50) including support struts (92))]
    PNG
    media_image2.png
    292
    336
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (Kinematic mounts (90))][AltContent: arrow][AltContent: textbox (A build plate (46))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Apertures (66))][AltContent: arrow]
    PNG
    media_image3.png
    224
    260
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    193
    238
    media_image4.png
    Greyscale

[AltContent: arrow][AltContent: arrow][AltContent: arrow]

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (One or more actuators (48-1, 48-2, 48-3))]
    PNG
    media_image5.png
    206
    257
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    583
    372
    media_image6.png
    Greyscale


	Therefore, as to claim 13, Walrand et al. (US ‘543) disclose an additive manufacturing apparatus comprising: an annular powder bin (44) to surround a build plate of the additive manufacturing apparatus; a support (50) to hold the build plate (46) in an interior of the powder bin (44), the support (50) including support struts (92) that extend through apertures (66) in sidewalls of the annular powder bin (44); and a vertical actuator assembly for the support (50), the vertical actuator assembly including a vertically movable body (96) positioned outside the powder bin (44) and position-able to support the support struts (92, 96).
	As to claim 14, Walrand et al. (US ‘543) disclose the vertical actuator assembly comprises a plurality of actuators (48-1, 48-2, 48-3) to control vertical motion of the vertically movable body (96).
	As to claim 15, Walrand et al. (US ‘543) teach the vertically movable body (96) has two parallel arms (96) positioned outside and along opposite sides of the powder bin (44) and that extend below the support struts (92).
	As to claim 16, Walrand et al. (US ‘543) discloses an environmentally controlled chamber enclosing the vertical actuator (48), and a port through which the powder bin (44) and support (50) are removable from the chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-2, 5-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Walrand et al. (US 2022/0032543) in view of Lin et al. (CN 108311698).
	As to claim 1, Walrand et al. (US ‘543) disclose an additive manufacturing apparatus comprising: an annular powder bin (44) to surround a build plate (46) of the additive manufacturing apparatus (40); a support (50) to hold the build plate (46) in an interior of the powder bin (44), the support (50) including support struts (92) that extend outwardly through apertures (66) in sidewalls of the annular powder bin (44) and outside of the powder bin (44); and a kinematic mount assembly for the support (50), the kinematic mount assembly including at least three independently vertically kinematic mounts (90) contact and that support the support struts (92), and one or more actuators (48-1, 48-2, 48-3) to independently control vertical motion of the kinematic mounts (90). However, Walrand et al. (US ‘543) is silent on that the one or more actuators to independently control a tilt angle of the support structure and build plate, as claimed in claim 1.
	In the analogous art, Lin teaches a 3D printer printing platform of a metal powder with appropriate adjusting and printing method (Page 1). Lin discloses the kinematic mount assembly including at least three independently vertically kinematic mounts that support the support 10structure (three screws 2 attached to partition 7 acting as support structure for printing platform 1 which are controlled by motor 5 Figure 1) to control a tilt angle of the support structure and build plate (Figure 1 shows screw rods can control tilt angle of printing platform 1). Lin teaches the advantages of the screw are to control the lifting, rotating and tilting of the printing platform to achieve five-axis metal 3D printing, avoiding the addition of a large number of supporting structures for complex metal 3D printing parts, thereby improving the printing capability and print quality of metal 3D printers (Page 1 Lines 13-18 in Section Titled Summary of Invention).

    PNG
    media_image7.png
    771
    721
    media_image7.png
    Greyscale

The teachings of Lin and the claimed invention would be considered analogous because both ascertain to metal 3D printing apparatuses that seek to adjust the printing mechanism (Page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Walrand et al. (US ‘543) such that one or more actuators are capable to control a tilt angle of the support structure and build plate, as the apparatus of Lin, in order to control the lifting, rotating and tilting of the printing platform to achieve five-axis metal 3D printing, avoiding the addition of a large number of supporting structures for complex metal 3D printing parts, thereby improving the printing capability and print quality of metal 3D printers.
	As to claim 2, Walrand et al. (US ‘543) disclose the one or more actuators comprise an electric motor (M).
	As to claim 5, Walrand et al. (US ‘543) teach the kinematic mount assembly comprises a body (96) having a two parallel arms positioned outside and along opposite sides of the powder bin (44).
	As to claim 6, Walrand et al. (US ‘543) disclose the two parallel arms (96) extend below support struts (50).
	As to claim 7, Walrand et al. (US ‘543) teach the kinematic mount assembly comprises a body having three holes therethrough, and wherein each actuator (48-1, 48-2, 48-3) comprises a drive screw extending through one of the three holes.
	As to claim 8, Walrand et al. (US ‘543) disclose the holes extend in parallel through the body.
	As to claim 12, Walrand et al. (US ‘543) disclose a powder dispenser (56) movable over a top surface of the build plate (46) to deliver a plurality of successive layers of powder over the build plate (46), and an energy source (54) to generate a beam to fuse powder on the build plate.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walrand et al. (US ‘543) in view of Lin et al. (CN 108311698), and further, in view of Mizes et al. (US 2016-0214323)
	Walrand et al. (US ‘543) in view of Lin disclose all of the limitations as set forth above in the rejection of claim 1. Walrand et al. (US ‘543) in view of Lin are deficient in explicitly disclosing a sensor configured to measure a tilt of the build plate, and a controller to receive the tilt measurements from the sensor and to cause the 5one or more actuators to vertically move the kinematic mounts supporting the build plate, as claimed in claim 9.
	In the analogous art, Mizes teaches a method of operating a three-dimensional object printer includes generation of a printed predetermined test pattern on a substrate in the printer with a plurality of ejectors in a printhead (Abstract). Mizes discloses a sensor configured to measure a tilt of the build plate (sensor 116 Figure 1B), and a controller to receive the tilt measurements from the sensor (controller 128 receives image data from sensor 116 [0039]) and to cause the 5one or more actuators to vertically move the kinematic mounts (controller moves support member 102 [0027]) supporting the build plate (controller 128 identifies angle of tilt [0032]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art that the image data collected by sensor 116 can also detect the tilt of the build plate (depicted by 176 and 178 Figure 1B), and could easily be spotted by the operator from data generated by the sensor itself, for the purpose of initiating a manual realignment process realigns the support member 102 to reduce or eliminate the tilt ([0058]).
The teachings of Mizes and the claimed invention would be considered analogous because both ascertain to 3D printing apparatuses that seek to adjust the printing mechanism (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Walrand et al. (US ‘543) in view of Lin such that a sensor configured to measure a tilt of the build plate, and a controller to receive the tilt measurements from the sensor and to cause the 5one or more actuators to vertically move the kinematic mounts supporting the build plate, as suggested by Mizes, in order to initiate a manual realignment process realigns the support member 102 to reduce or eliminate the tilt.
Regarding Claim 10, Walrand et al. (US ‘543) in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1 and 9. Walrand et al. (US ‘543) in view of Lin are deficient in disclosing the controller is configured to cause the one or more actuator to maintain the build plate at a constant tilt angle.
Mizes discloses the controller is configured to cause the one or more actuator to maintain the build plate at a constant tilt angle (controller 128 identifies angle of tilt [0032] and moves support member 102 [0027]). Although not explicitly stated the controller moves support member is maintained at a constant angle, one of ordinary skill in the art would be well-appraised to facilitate a constant tilt angle for optimal printing, and would recognize that the controller is capable of moving the actuators to initiate a manual realignment process realigns the support member 102 to reduce or eliminate the tilt, or a constant non-tilted angle ([0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Walrand et al. (US ‘543) in view of Lin such that the controller is configured to cause the one or more actuator to maintain the build plate at a constant tilt angle in order to optimize the printing process and initiate a manual realignment process realigns the support member 102 to reduce or eliminate the tilt, as suggested by Mizes.
Regarding Claim 11, Walrand et al. (US ‘543) in view of Lin disclose all of the limitations as set forth above in the rejection of Claims 1, 9, and 10. Walrand et al. (US ‘543) in view of Lin are deficient in disclosing the sensor is an optical sensor.
Mizes discloses the sensor is an optical sensor (image sensor 116 to generate image data from light reflections of build material [0030]). Mizes teaches the advantage of such a sensor include providing an effective image data set to further send to the controller 128 to perform further processing and identify z-axis direction distances to make the printing process more efficient ([0030]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Walrand et al. (US ‘543) in view of Lin such that he sensor is an optical sensor in order to provide an effective image data set to further send to the controller 128 to perform further processing and identify z-axis direction distances to make the printing process more efficient, as suggested by Mizes.
Response to Arguments
Applicant’s arguments, filed on 06/27/2022, with respect to claim(s) 1-2 and 5-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner would like to suggest that if Applicant’s Counsel believes that an interview can benefit the prosecution of the instant application, Applicant’s Counsel is kindly invited to contact the undersigned examiner.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huber et al. (US 2022/0227048) disclose a construction box system 10 for a 3D printer 12, comprising a construction box 30 having a side wall structure 32 and a construction platform 34 received within the side wall structure 32, the side wall structure 32 limiting an upwardly open construction box interior space 36 for building up a component by 3D printing, which interior space is downwardly limited by the construction platform 34, and a support structure 50 comprising its own drive 52 integrated into the support structure 50 and to which the construction box 30 is releasably attachable, such that the construction box 30 can be repeatedly removed from the support structure 50 after building up the component in the construction box interior space 36 and subsequently reattached to the support structure 50.
Correspondence Information
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEYED MASOUD MALEKZADEH whose telephone number is (571)272-6215. The examiner can normally be reached M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUSAN D. LEONG can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1754                                                                                                                                                                                               	10/08/2022